 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                       UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA

13   SUSAN GEORGE, as an individual              Case No.: 2:18-cv-9338 PA (SSx)
     and on behalf of all others similarly
14   situated,
                                                 DISCOVERY MATTER
15                              Plaintiff,
                                                 ORDER GRANTING
16          v.                                   STIPULATED REQUEST FOR
                                                 PROTECTIVE ORDER
17   CONVERGENCE MARKETING, a
18   Maryland corporation; MATCH                 [Discovery Document: Referred to
     MARKETING CORPORATION, a                    Magistrate Judge Suzanne H. Segal]
19   Michigan corporation; and DOES 1
     through 100,                                Complaint Filed: June 18, 2018
20                                               Removal Filed: October 31, 2018
                           Defendants.
21
22
23
24
25
26
27
28
                                             1
            [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR PROTECTIVE ORDER
 1         Having reviewed and considered the terms of the parties’ Stipulated Request
 2   for Protective Order, the Court finds good cause to adopt the parties’ Protective
 3   Order in this action governing the disclosure and use of confidential information in
 4   this matter, according to the terms agreed to by the parties in that Stipulated Request
 5   for Protective Order.
 6
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7
 8
     DATED: 12/13/18                         _______________/S/__________________
 9                                           Hon. Suzanne H. Segal
                                             UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
             [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR PROTECTIVE ORDER
